19-3424
     Lin v. Garland
                                                                             BIA
                                                                      Mulligan, IJ
                                                                     A056 063 001
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            REENA RAGGI,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   JING LIN,
14                    Petitioner,
15
16                    v.                                   19-3424
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   John Son Yong, Esq., New York,
24                                     NY.
25
26   FOR RESPONDENT:                   Ethan P. Davis, Acting Assistant
27                                     Attorney General; Derek C. Julius,
28                                     Assistant Director; Elizabeth K.
 1                                  Fitzgerald-Sambou, Trial Attorney,
 2                                  Office of Immigration Litigation,
 3                                  United States Department of
 4                                  Justice, Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Jing Lin, a native and citizen of the People’s

10   Republic of China, seeks review of a September 26, 2019

11   decision of the BIA affirming a May 28, 2019 decision of an

12   Immigration       Judge   (“IJ”)   denying    Lin’s    application   for

13   deferral of removal under the Convention Against Torture

14   (“CAT”).       In re Jing Lin, No. A 056 063 001 (B.I.A. Sept. 26,

15   2019), aff’g No. A 056 063 001 (Immig. Ct. N.Y.C. May 28,

16   2019). We assume the parties’ familiarity with the underlying

17   facts and procedural history.

18       We have reviewed both the BIA’s and IJ’s decisions.              See

19   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

20   Cir. 2006).        We review factual challenges to the agency’s

21   denial    of    CAT   protection   under     the   substantial-evidence

22   standard.        See Nasrallah v. Barr, 140 S. Ct. 1683, 1692

23   (2020).     An applicant for CAT relief has the burden to show
                                         2
 1   that he would “more likely than not” be tortured by or with

 2   the   acquiescence     of   government      officials.     See   8 C.F.R.

 3   §§ 1208.16(c)(2), 1208.17(a); see also Khouzam v. Ashcroft,

 4   361 F.3d 161, 170–71 (2d Cir. 2004).

 5         Substantial evidence supports the agency’s finding that

 6   Lin failed to show he would “more likely than not” be tortured

 7   if removed to China.        Lin argued the Chinese government would

 8   prosecute, detain, and potentially use the death penalty

 9   against him because he was convicted of a controlled substance

10   offense in the United States.         He offered evidence of China’s

11   severe    punishment    for   drug    offenses    committed     in   China,

12   including its use of the death penalty.                  However, as his

13   counsel conceded before the IJ, none of the evidence discussed

14   punishment     in   China   for    individuals    prosecuted     for   drug

15   offenses outside of China.         Lin admitted that he did not know

16   whether Chinese law provided punishment for people returning

17   to China with foreign drug convictions or if the Chinese

18   government was aware of his conviction.             Absent evidence of

19   torture   of   individuals     with       convictions   from   outside   of

20   China, the agency reasonably deemed Lin’s claim speculative

21   and denied CAT relief.            See Savchuck v. Mukasey, 518 F.3d

                                           3
 1   119, 123 (2d Cir. 2008) (“An alien will never be able to show

 2   that he faces a more likely than not chance of torture if one

 3   link in the chain cannot be shown to be more likely than not

 4   to occur. It is the likelihood of all necessary events coming

 5   together that must more likely than not lead to torture, and

 6   a chain of events cannot be more likely than its least likely

 7   link.” (quoting In re J-F-F-, 23 I. & N. Dec. 912, 918 n.4

 8   (AG 2006)).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                               FOR THE COURT:
13                               Catherine O’Hagan Wolfe,
14                               Clerk of Court




                                   4